Citation Nr: 0025638	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for back disability 
(spinal condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from February 1965 to 
December 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO), which denied service connection for 
hearing loss and back disability.

We note that, in March 2000, the appellant withdrew his 
appeal on the issues involving psychiatric disability and 
malaria.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a hearing loss disability, as defined by VA law, related to 
service.

2.  Competent medical evidence has not been presented showing 
a nexus, or link, between the current back disability (spinal 
condition) and any in-service event, or the appellant's 
period of service generally.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for hearing 
loss has not been presented.  38 U.S.C.A. §5107 (West 1991).

2.  A well grounded claim for service connection for back 
disability (spinal condition) has not been presented.  
38 U.S.C.A. §5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for a hearing loss and 
back disability (spinal condition).  Service connection may 
be granted, when the facts, as shown by the evidence, 
establish that a particular injury or disease resulting in 
chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  In the case of any 
disease diagnosed after discharge, service connection may be 
granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection is 
presumed if a veteran manifests a chronic disease, such as 
sensorineural hearing loss or arthritis, to a degree of at 
least 10 percent within one year after separation from 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991).  Furthermore, a 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

The appellant argues that he has hearing loss due to combat-
related artillery noise from active service in Vietnam.  
Initially, in regard to the hearing loss claim, the Board 
finds that it is not clear that the appellant has satisfied 
the first well grounded claim element, i.e., medical evidence 
of a current hearing loss disability.  Entitlement to service 
connection for impaired hearing is subject to the additional 
requirements of 38 C.F.R. § 3.385, which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds of at least three 
of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the 
Maryland CNC test are less than 94 
percent.

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet.App. 155 (1993).

While VA and private medical records dated since 1998 reflect 
hearing loss, audiometric findings that meet the criteria for 
a hearing loss disability as defined by VA law are not of 
record.  However, even assuming that a hearing loss 
disability as defined by the VA has been presented, the 
appellant has offered no post-service medical nexus evidence 
of a connection between the hearing condition noted in 
service (ringing in the ears), or service generally, and the 
asserted current hearing loss disability.  Consequently, 
because a lay opinion as to such a medical relationship is 
not competent to well ground a claim for service connection, 
Espiritu v. Derwinski, 2 Vet.App. 482 (1992), the Board finds 
that the appellant's claim for service connection for hearing 
loss is not well grounded.

Additionally, the Board notes that this claim is not well 
grounded on a continuity-of-symptomatology basis, assuming 
the appellant was exposed to loud noises in service, as there 
is no evidence of hearing loss in service, or evidence of 
record to suggest a nexus between his presumed in-service 
noise exposure and his hearing loss.  As indicated above, the 
appellant's statements alone are insufficient in this regard.  
Therefore, the lack of such evidence, as well as the lack of 
clear evidence of in-service incurrence, renders the claim 
not well grounded on both a direct basis and continuity-of-
symptomatology basis.

Similarly, regarding the claim for service connection for low 
back disability (spinal condition), the Board finds that 
competent medical evidence showing a nexus between the 
appellant's current back or spine disorder and the in-service 
automobile accident has not been presented.  The appellant 
argues that his current back problems are related to an in-
service automobile accident.  Service medical records show 
that the appellant reported a pain and soreness radiating 
across the back-kidneys in October 1966, and that, in 
February 1967, the appellant was involved in an automobile 
accident.  He reported back complaints after the automobile 
accident during treatment in February 1967, but subsequent 
treatment entries are negative for back complaints.  
Furthermore, report of discharge examination was negative for 
musculoskeletal abnormalities.  Post service medical reports 
of record reflect that the appellant reported neck and back 
pain in 1988, that he underwent a lumbar laminectomy in 
February 1992, and that he underwent low back surgery again 
in February 1994 and January 1996 for recurrent herniated 
lumbar disk, left L5-S1.  No post-service medical nexus 
evidence has been presented, and the appellant is not 
competent to provide such an opinion.  Therefore, the Board 
finds that the claim for service connection for low back 
disability (spinal condition) is not well grounded.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claims for service connection.


ORDER

Service connection for hearing loss is denied.

Service connection for back disability (spinal condition) is 
denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 



